Citation Nr: 0521482	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  99-13 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for stress incontinence.

2. Entitlement to a rating in excess of 10 percent for the 
time period from October 2, 1997 to September 25, 2003 and in 
excess of 20 percent for the time period from September 26, 
2003 for status post right sacroiliac fusion with traumatic 
arthritis, from an initial grant of service connection.

3. Entitlement to a rating in excess of 30 percent for 
migraine headaches, from an initial grant of service 
connection.

4. Entitlement to a rating in excess of 10 percent for right 
renal calculus, from an initial grant of service connection.

5. Entitlement to a compensable rating for right hallux 
valgus, from an initial grant of service connection.

6. Entitlement to a compensable rating for left hallux 
valgus, from an initial grant of service connection.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran had active duty service from March 1975 to 
October 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 Department of Veterans 
Affairs (VA) rating decision concerning 20 issues.  The 
appellant filed a notice of disagreement in September 1998 
concerning 19 of these issues.  In March 1999, the RO granted 
service connection for bilateral varicose veins; vaginitis 
and benign ovarian cyst with history of cervical polyp; 
rhinitis and sinusitis; chronic obstructive pulmonary 
disease; mitral valve prolapse; and bilateral patellofemoral 
pain syndrome. Consequently, the denial of service connection 
for these disabilities in July 1998 is not before the Board 
on appeal.

The March 1999 rating decision also continued the denial of 
service connection for stress incontinence and for other 
disabilities previously denied, and continued the initial 
disability evaluations for the service-connected back 
disability, kidney stones, migraine, bilateral hallux valgus, 
and other disabilities for which service connection had been 
granted in the July 1998 rating decision.  The RO issued a 
statement of the case (SOC) listing 9 issues on appeal - 
including "increased evaluation for service-connected 
bilateral hallux valgus" as one issue -- on March 26, 1999.

On July 29, 1999, the RO received the appellant's response to 
the March 12, 1999 decision, which she labeled a notice of 
disagreement.  In this document, she identified only 6 issues 
with which she disagreed: the denial of service connection 
for stress incontinence and the disability evaluations 
assigned for the back disability, kidney stones, migraine, 
and bilateral hallux valgus.  These issues, however, were 
already included in the March 1999 SOC.  The appellant did 
not file a substantive appeal or VA Form 9 in response to the 
March 1999 SOC.  Consequently, the Board will accept the July 
1999 statement by the appellant as a substantive appeal as to 
the six issues listed therein.  The other issues listed in 
the March 1999 SOC as well as the July 2003 SSOC are not 
currently before the Board on appeal, as an appeal was never 
filed as to those issues.

In December 2003, the Board remanded the veteran's claims for 
additional development.  The appeal has been returned to the 
Board for further action.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of her claims 
before the Board at this time have been addressed.  

2.  Stress incontinence of unspecified etiology is first 
shown more than one year after the veteran's separation from 
service, and is not shown to be related to that service.

3. Prior to September 26, 2003, the veteran's service-
connected disability of status post right sacroiliac joint 
fusion with traumatic arthritis without neurological 
involvement was manifested by pain, mild intervertebral disc 
disease, minimal limitation of motion, tenderness, slight 
posterior narrowing with a mild central disc bulge at L5-S1, 
and symptoms consistent with sciatica of the right lower 
extremity. 

4.  From September 26, 2003, the veteran's service-connected 
lumbar disability of status post right sacroiliac joint 
fusion with traumatic arthritis without neurological 
involvement is manifested by pain, minimal limitation of 
motion, severe degenerative joint disease, and mild 
scoliosis, without evidence of ankylosis in the thoracolumbar 
spine.

5.  The veteran's residuals of a postoperative right 
sacroiliac joint fusion scar are manifested by moderate pain 
palpable at the surgical incision site and superficial 
neuritis of the right S1 (sacral 1) incision.

6.  The veteran experiences migraine attacks one or two times 
per month for a duration of 24 to 48 hours that were not 
shown to be completely prostrating or prolonged in duration 
or productive of severe economic inadaptability.

7.  The veteran's service-connected right renal calculi is 
manifested by recurrent stone formation that does require 
diet therapy but not drug therapy and/or invasive or non-
invasive procedures more than two times per year.

8.  The veteran's disability from hallux valgus of the right 
foot is manifested by subjective complaints of pain and 
discomfort when wearing closed toe shoes, without gait 
disturbance, standing or walking dysfunction, or severe 
symptoms equivalent to amputation of the great toe; she 
underwent resection of the metatarsal head of the right great 
toe on February 17, 2005.

9.  The veteran's disability from hallux valgus of the left 
foot is manifested by subjective complaints of pain and 
discomfort when wearing closed toe shoes, without gait 
disturbance, standing or walking dysfunction, resection of 
the metatarsal head of the great left toe, or severe symptoms 
equivalent to amputation of the great toe.


CONCLUSIONS OF LAW

1.  Stress incontinence was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  Prior to September 26, 2003, the criteria for an 
increased schedular disability rating in excess of 10 percent 
for veteran's service-connected lumbar disability of status 
post right sacroiliac joint fusion with traumatic arthritis 
without neurological involvement are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes 
5010, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5241 (2004); 69 
Fed. Reg. 32449 (Jun. 10, 2004) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2004)).

3.  From September 26, 2003, the criteria for an increased 
schedular disability rating in excess of 20 percent for 
veteran's service-connected lumbar disability of status post 
right sacroiliac joint fusion with traumatic arthritis 
without neurological involvement are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes 
5010, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5241 (2004); 69 
Fed. Reg. 32449 (Jun. 10, 2004) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2004)).

4.  A separate 10 percent rating is warranted for a 
postoperative right sacroiliac joint fusion scar. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002 & 2004).

5.  The criteria for a rating in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. § 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 
(2004).

6.  The schedular criteria for a 30 percent rating for right 
renal calculi have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.7, 4.115a, 4.115b, Diagnostic Codes 7599-7508 (2004).

7.  The schedular criteria for a compensable rating for 
hallux valgus of the right foot have not been met prior to 
the surgery performed on February 17, 2005. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5280 (2004).

8.  The schedular criteria for a 10 percent rating for hallux 
valgus of the right foot have been met since the surgery 
performed on February 17, 2005. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.71a, Diagnostic Code 5280 (2004).

9.  The schedular criteria for a compensable rating for 
hallux valgus of the left foot have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5280 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Service Connection for Stress Incontinence

The veteran contends that she currently suffers from stress 
incontinence that was incurred during active service and that 
service connection for this claimed condition is warranted.  
After a review of the evidence, the Board finds that her 
contentions are not supported by the record, and that her 
claim for entitlement to service connection for stress 
incontinence must fail.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2004).  

In considering the veteran's service connection claim, the 
Board acknowledges her complaints that she suffered from mild 
stress incontinence after her last pregnancy in 2001 and now 
suffers for moderate stress incontinence.  Her opinion alone, 
however, cannot meet the burden imposed by 38 C.F.R. § 3.303 
with respect to the relationship between events incurred 
during service and her current complaints.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Rather, her statements 
qualify as lay evidence, which is considered competent if it 
is provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) 
(2004).  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).

In this case, competent medical evidence of record does not 
show that the veteran suffers from stress incontinence 
etiologically related to her active service.  Service medical 
records do not reflect that the veteran suffered from stress 
incontinence while in service.  VA examination reports dated 
in January 1998 and September 2004 showed a diagnosis of 
stress incontinence but indicated that this condition had 
"no relationship" to the veteran's active service.  
Further, in the September 2004 VA examination report, the 
examiner opined that the veteran's complaints of stress 
incontinence were most probably secondary to aging and 
multiple vaginal deliveries.   

As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, the 
veteran's claim for entitlement to service connection for 
stress incontinence is not warranted.

II..  Entitlement to Increased Evaluations 

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

The Board notes that the current appeals arose from the 
ratings assigned at the initial grant of service connection 
for the veteran's spine, foot, renal, and headache 
disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) noted a distinction between a claim for an increased 
rating for a service-connected disability and an appeal from 
the initial rating assigned for a disability upon service 
connection.  In this claim, veteran filed a timely NOD in 
September 1998 after an initial grant of service connection 
and the assignment of ratings for the veteran's spine, foot, 
renal, and headache disabilities in the RO's July 1998 rating 
decision.  The Board will evaluate the level of impairment 
due to the disabilities throughout the entire time of the 
claims as well as consider the possibility of staged ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board acknowledges the veteran's complaints of various 
symptoms associated with her service-connected spine, foot, 
renal, and headache disabilities.  The veteran, however, has 
not demonstrated that she has the medical expertise that 
would render competent her statements as to the current 
severity of her disabilities.  Her opinion alone cannot meet 
the burden imposed by 38 C.F.R. §§ 4.71a, 4.115, 4.124a with 
respect to the current severity of her spine, foot, renal, 
and headache disabilities.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Statements submitted by the veteran qualify as 
competent lay evidence.  Competent lay evidence is any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2004).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2004).

Status Post Right Sacroiliac Fusion with Traumatic Arthritis
 
The veteran was originally granted service connection for 
status post right sacroiliac joint fusion with traumatic 
arthritis without neurologic and /or spinal involvement in 
July 1998 and assigned a 10 percent evaluation under 
Diagnostic Codes 5010- 5293, effective from October 2, 1997.  
The veteran formally appealed this determination.  During the 
course of the appeal, in a March 2005 rating decision, the 
veteran's disability was recharacterized as status post right 
sacroiliac joint fusion with traumatic arthritis without 
neurologic involvement, and the rating was increased to 20 
percent, effective from September 26, 2003 under Diagnostic 
Code 5241.  The appeal for a higher rating remains before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The veteran contends that her service-connected lumbar 
disability is more severe than currently evaluated, and that 
an increased evaluation should be assigned.  After a review 
of the evidence, the Board finds that the evidence does not 
support the assignment of an increased rating for any time 
period for her service-connected lumbar disability.
During the pendency of this appeal, the criteria for 
evaluating lumbar disabilities were changed.  The schedule 
for rating disabilities of the spine was revised effective on 
September 23, 2002 and on September 26, 2003.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002); 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  In addition, a correction to 
the regulation published in 2003 was published in June 2004.  
See 69 Fed. Reg. 32449 (Jun. 10, 2004).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Entitlement to an Increased Rating in Excess of 10 Percent 
Under the Criteria in Effect Prior to September 26, 2003

The veteran's service-connected lumbar disability was 
originally evaluated as 10 percent disabling from October 2, 
1997 to September 25, 2003 under Diagnostic 
Codes 5010 and 5293.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5293 (2002).

Under Diagnostic Code 5010, traumatic arthritis established 
by X-ray findings is to be evaluated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2004).  Degenerative arthritis established by X-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

Under the version of Diagnostic Code 5293 in effect prior to 
September 23, 2002, a 20 percent rating is warranted when the 
veteran suffers from moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent rating is assigned when 
the intervertebral disc syndrome is severe with recurring 
attacks and only intermittent relief.  To receive a 60 
percent rating under Diagnostic Code 5293, the veteran's 
intervertebral disc syndrome must be pronounced with 
persistent symptoms compatible with sciatic neuropathy 
including characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of the diseased disc, as well as little intermittent 
relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Competent medical evidence of record does not show that the 
veteran suffers from moderate intervertebral disc syndrome 
with recurring attacks.  Service medical records indicate 
that the veteran underwent a right sacroiliac joint fusion in 
1995 during active service.  In a January 1998 VA examination 
report, the veteran indicated that she suffered from 
intermittent pain during exacerbations.  However, the 
examiner noted that it was difficult to say exactly how much 
her range of motion was limited during these exacerbations.  
It was noted that the veteran had full range of motion, 
normal sensation, full muscle strength, and negative straight 
leg raising test results.  An impression of status post right 
sacroiliac joint fusion with persistent radiation of pain 
down the right lower extremity was listed in the January 1998 
report.  While a July 1999 VA treatment note stated that the 
veteran suffered from severe lumbar disc syndrome, a January 
1999 MRI report indicated that the veteran only suffered from 
slight posterior narrowing with a mild central disc bulge at 
L5-S1.  A May 2003 VA examination report detailed that the 
veteran suffered from right sacroiliac joint arthritis with 
status post fusion and exhibited symptoms consistent with 
sciatica of the right lower extremity, as pain was noted in 
distribution of the S1 (sacral 1) nerve.  A September 2004 VA 
examination report showed gait abnormality, mild scoliosis, 
minimal limitation of motion, no weakness, no muscle atrophy, 
and severe degenerative joint disease of the right sacroiliac 
joint.   
The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to the veteran's service-connected lumbar 
disability to the extent that would support the assignment of 
an increased rating. After considering the effects of the 
pain and fatigability, as described in the records of 
examination and treatment, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for an increased  rating 
under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59(2002); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Other Diagnostic Codes for the spine, which might provide for 
a higher disability rating, are not applicable.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295 (2002).  
It is not shown that the veteran's service-connected lumbar 
disability includes symptoms of ankylosis, fracture of the 
spine, or moderate limitation of motion of the lumbar spine.

Under the revised version of Diagnostic Code 5293, effective 
September 23, 2002, a 20 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  To receive a 
60 percent rating under Diagnostic Code 5293, the veteran's 
must suffer from intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002). 

Under Note (1) of Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Under Note (2) of Diagnostic Code 5293, when evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.

Note (3) of Diagnostic Code 5293 states that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

Under the revised rating criteria effective September 23, 
2002, intervertebral disc disease can be evaluated based 
either on the duration of incapacitating episodes or a 
combination of the chronic orthopedic and neurological 
manifestations.

Evidence of record does not show that the veteran suffered 
from any incapacitating episodes, as defined above, during 
the time period in question.  Based on the medical evidence 
of record, the Board finds that there are no objective 
compensable neurologic manifestations associated with the 
veteran's current lumbar disability of status post right 
sacroiliac joint fusion with traumatic arthritis without 
neurologic involvement.  VA examination reports dated in 
January 1998, May 2003, and September 2004 all show that the 
veteran complained of persistent radiation of pain down her 
right lower extremity as well as pain noted in the 
distribution of the S1 (sacral 1) nerve.  The May 2003 VA 
examination report showed that the veteran's symptoms were 
consistent with sciatica of the right lower extremity, as 
pain but not motor deficit was noted in the distribution of 
the S1 nerve.  However, multiple VA examination reports show 
that the veteran has normal sensation, negative straight leg 
raising, normal neurologic examination, no significant 
numbness in lower extremities, and no bowel or bladder 
dysfunction.
In terms of orthopedic manifestations, limitation of motion 
of the lumbar spine is rated under Diagnostic Code 5292.  
Limitation of motion of the lumbar spine is evaluated as 
slight (10 percent), moderate (20 percent), or severe (40 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  The veteran's lumbar range of the motion test 
results were listed as forward flexion - 95 degrees, 
extension - 35 degrees, rotation (right and left) - 35 
degrees, and lateral bending (right and left) - 40 degrees in 
the January 1998 VA examination report.  The veteran's lumbar 
range of the motion test results were listed as forward 
flexion - 100 degrees, extension - 30 degrees, and lateral 
bending - 30 degrees left, 35 degrees right in the May 2003 
VA examination report.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran could be 
said to suffer from no more than slight limitation of motion 
of the lumbar spine.  Under Diagnostic Code 5292, this would 
warrant a 10 percent disability evaluation.  

An evaluation of a musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted 
above, in the January 1998 and May 2003 VA examination 
reports, the examiners did not indicate that the veteran 
suffered from an inability to engage in ordinary activities 
or impairment of function due to such factors as pain on 
motion, weakened movement, excess fatigability, diminished 
endurance, or incoordination.  Therefore, a higher rating 
based on limitation of motion or limitation of function due 
to pain is not supported by the record.  In fact, the 
examiner in the January 1998 examination report indicated 
that it was difficult to determine how much the veteran's 
range of motion was limited during exacerbations of her 
service-connected lumbar disability.  

The Board has reviewed the rating criteria prior to and 
effective from September 23, 2002, and finds that there is no 
basis upon which to award the veteran a rating in excess of 
10 percent for her service-connected lumbar disability during 
the time period from October 2, 1997 to September 25, 2003.

Entitlement to an Increased Rating in Excess of 20 Percent 
Under the Criteria in Effect from September 26, 2003

In the March 2005 rating decision discussed above, the 
veteran's lumbar disability was subsequently recharacterized 
as status post right sacroiliac joint fusion with traumatic 
arthritis without neurologic involvement and evaluated as 20 
percent under the criteria for spinal fusion in Diagnostic 
Code 5241, effective from September 26, 2003.  The schedule 
for rating disabilities of the spine was revised effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2004)).

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 provides that associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id. 

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  Based on the medical 
evidence of record, the Board finds that there are no 
objective compensable neurologic manifestations associated 
with the veteran's current lumbar disability of status post 
right sacroiliac joint fusion with traumatic arthritis 
without neurologic involvement.  VA examination reports dated 
in January 1998, May 2003, and September 2004 all show that 
the veteran complained of persistent radiation of pain down 
her right lower extremity as well as pain noted in the 
distribution of the S1 (sacral 1) nerve.  However, multiple 
VA examination reports show that the veteran has normal 
sensation, negative straight leg raising, normal neurologic 
examination, no significant numbness in lower extremities, 
and no bowel or bladder dysfunction.

As for the orthopedic manifestations, rated according to the 
current criteria, the Board notes that, in the January 1998 
VA examination report, the veteran's forward flexion was 
recorded as 95 degrees and her combined range of motion of 
the thoracolumbar spine of 280 degrees.  The veteran's 
forward flexion was recorded as 90 degrees in the September 
2004 VA examination report.  Further, it was noted in the 
September 2004 report that the veteran suffered from gait 
abnormality, mild hypertrophic changes of he sacroiliac joint 
and along margins of lumbosacral vertebral bodies, mild 
scoliosis, severe degenerative joint disease of the right 
sacroiliac joint with fusion, and superficial neuritis of the 
right S1 incision.  

The General Rating Formula essentially removes the 
subjectivity in determining the severity of any loss of 
motion, and under the new criteria, these findings continue 
to support only a 20 percent evaluation for orthopedic 
symptoms.  In this case, the new criteria are more favorable 
to the veteran, and a 20 percent rating has already been 
assigned from the effective date of the revised regulations 
as instructed under 38 U.S.C.A. § 5110(g).  In addition, 
none of the competent medical evidence of record shows that 
the veteran suffers from unfavorable or unfavorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, as required for the assignment of higher percent 
evaluation under the revised rating criteria.  Therefore, an 
evaluation in excess of 20 percent is also not warranted 
under the rating criteria currently in effect.

Consequently, the veteran's status post right sacroiliac 
joint fusion with traumatic arthritis without neurologic 
involvement does not meet or more nearly approximate the 
criteria for a rating in excess of 20 percent rating under 
the current revised criteria, the General Rating Formula for 
Diseases and Injuries of the Spine.  See 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5241 (2004).

As the veteran has had surgery for her service-connected 
lumbar disability during active service in 1995, the Board 
will also consider whether a separate, compensable evaluation 
is warranted for any surgical scar.  In Esteban v. Brown, 
6 Vet. App. 259, 262 (1994), the Court held that evaluations 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  The Board further 
notes that, effective August 30, 2002, a new regulation was 
promulgated concerning ratings for skin disorders (including 
scars).  See 67 Fed. Reg. 49,590 - 49,599 (July 31, 2002).  
However, the changed regulation may not be applied prior to 
the effective date.  See 38 U.S.C.A. § 5110(g)(West 2002).  
As this decision is granting a separate compensable rating 
for the veteran's surgical scar, the Board finds that the 
veteran will not be prejudiced by the consideration of the 
revised rating criteria for scars.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Under 38 C.F.R. § 4.118, Diagnostic 
Codes 7803 and 7804 (effective prior to August 30, 2002), a 
10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration, or scars that are 
shown to painful and tender on objective demonstration.  
Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004), a 10 
percent evaluation is warranted for superficial scars that 
are painful on examination.  In this case, the examiner 
indicated that the veteran suffered from moderate pain 
palpable at the surgical incision site and at the S1 joint in 
the September 2004 VA examination report.  Therefore, the 
Board finds that there is evidence to show that the veteran 
has compensable manifestations of a surgical scar under both 
the old and revised version of 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002 & 2004).  Consequently, the assignment of a 
separate 10 percent evaluation for a postoperative right 
sacroiliac joint fusion scar is warranted.

The Board also notes that the veteran was diagnosed with 
superficial neuritis of the right S1 incision area.  The 
examiner further detailed that the incisional pain was 
probably due to superficial nerve entrapment and listed a 
diagnosis of superficial neuritis of the right S1 incision.  
Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  See 38 C.F.R. § 4.123 
(2004).  In this case, the Board finds that the veteran is 
not entitled to a separate rating under 38 C.F.R. § 4.123 
(2004).  As an initial matter, the examiner in the September 
2004 report indicated that incisional pain was probably due 
to superficial nerve entrapment.  Section 4.123 does not 
contain criteria for rating superficial nerves.  Further, the 
veteran's surgical site incisional pain has already been 
considered in the assignment of a separate 10 percent rating 
for her postoperative right sacroiliac joint fusion scar.  
Thus, another separate compensable rating for pain at the 
incision site would not be appropriate.  38 C.F.R. § 4.14.  

Migraine Headaches 

In a July 1998 rating decision, the RO granted entitlement to 
service connection for migraine headaches and assigned a 
noncompensable (zero percent) rating effective from October 
2, 1997.  The veteran formally appealed this determination.  
During the course of the appeal, in a March 2005 rating 
decision, the RO granted entitlement to a 30 percent rating 
for the veteran's headache disability, effective from the 
original grant of service connection in October 1997.  The 
appeal for a higher rating remains before the Board.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The veteran contends that an increased evaluation should be 
assigned for her service-connected migraine headache 
disability.  After a review of the evidence, the Board finds 
that the evidence does not support the assignment of an 
increased rating for her headache disability.

The veteran's migraine headaches are currently evaluated as 
30 percent disabling under Diagnostic Code 8100.  Under 
Diagnostic Code 8100, a 30 percent rating is assigned with 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  A 50 percent rating, 
the maximum schedular rating available, is warranted for very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2004).


In this case, the Board finds that the veteran's symptoms 
continue to more nearly approximate the criteria for a 30 
percent rating under Diagnostic Code 8100.  The August 2004 
VA examination report contains a diagnosis of migraine 
headaches; the veteran complained of severe headaches once to 
twice per month that last 24 to 48 hours in duration with 
symptoms of nausea, vomiting, sonophobia, and photophobia.  A 
December 1997 VA examination report indicates that the 
veteran reported that she was able to work through her 
headaches.  In the December 2004 examination report, the 
veteran stated that she is unable to function for one to two 
days during a month due to her headache disability.  However, 
competent medical evidence of record, including multiple VA 
examination reports and treatment notes, does not show that 
the veteran suffers from very frequent completely prostrating 
and prolonged migraine attacks productive of severe economic 
inadaptability.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8100 (2004).

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.

Right Renal Calculus

In a July 1998 rating decision, the RO granted entitlement to 
service connection for kidney stones and assigned a 
noncompensable (zero percent) rating under Diagnostic Codes 
7599-7508, effective from October 2, 1997.  The veteran 
formally appealed this determination.  During the course of 
the appeal, in a March 2005 rating decision, the RO granted 
entitlement to a 10 percent rating for the veteran's right 
renal disability, effective from the original grant of 
service connection in October 1997.  The appeal for a higher 
rating remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The veteran contends that her renal disability is more severe 
than currently rated, and that an increased evaluation should 
be assigned.  After a review of the evidence, the Board finds 
that the evidence supports the assignment of an increased 
rating of 30 percent, but no higher, for her service-
connected renal disability.

The veteran is currently assigned a 10 percent disability 
rating for right renal calculi under 38 C.F.R. § 4.115b, 
Diagnostic Codes 7599-7508 (2004).  Renal calculi, also known 
as nephrolithiasis, are rated under Diagnostic Code 7508.  
Under Diagnostic Code 7508, nephrolithiasis is to be rated as 
hydronephrosis, except for recurrent stone formation 
requiring one or more of the following: diet therapy; drug 
therapy; or, invasive or non-invasive procedures more than 
two times/year, in which case a 30 percent rating is 
warranted.  See 38 C.F.R. § 4.115b, Diagnostic Code 7508 
(2004).  Under Diagnostic Code 7509, when hydronephrosis is 
severe, it is to be rated as renal dysfunction.  When there 
are frequent attacks of colic with infection (pyonephrosis), 
and kidney function is impaired, a 30 percent rating is 
warranted. When there are frequent attacks of colic, 
requiring catheter drainage, a 20 percent rating is 
warranted.  See 38 C.F.R. § 4.115b, Diagnostic Code 7509 
(2004).

In this case, medical evidence of record indicates that the 
veteran suffered from episodes of kidney stones in 1984, 
1991, and 2002.  A January 1999 VA examination report 
detailed that the veteran complained of right flank pain, 
showed that she had right renal stones on an ultrasound 
report, and listed diagnoses of right renal calculi and 
urinary tract infection secondary to urolithiasis.  Private 
treatment records indicate that the veteran suffered from 
acute urolithial colic and underwent catheterization as well 
as a successful lithotripsy procedure for a kidney stone in 
March 2002.  A September 2004 VA examination report showed 
that the veteran complained of suffering from renal colic 
during early 2004 but noted that it was unsure as to whether 
she had a stone during that time.  The report indicates that 
the veteran was on both a water (14 gallons) and low-salt 
diet.  The examiner noted that her kidney stone condition was 
"sporadic" and did not interfere with employment.  A 
September 2004 sonogram report showed that the veteran have 
two nonobstructive stones in her left kidney.  In a March 
2005 VA urology clinic treatment note, the veteran was again 
given a disposition of increased water and low oxalate diet.   

Based on the evidence discussed above, the Board concludes 
that the preponderance of the evidence shows that the 
veteran's recurrent stone formation requires diet therapy.  
Concerning the frequency of stone formation, the Board 
acknowledges that the veteran complained of recurrent stone 
formation and the examiner described the kidney stone 
condition as "sporadic" in the September 2004 examination 
report.  However, evidence of record indicates that the 
veteran has suffered from multiple stone formation episodes 
in 1984, 1991, and 2002 with a suspected formation in 2004.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3, 4.7 (2004).  
Consequently, the veteran's renal disability does meet or 
nearly approximate the criteria for the 30 percent rating 
under Diagnostic Code 7508.  See 38 C.F.R. §§ 4.7, 4.115b, 
Diagnostic Code 7508 (2004).  Further, evidence of record 
does not show that the veteran's renal disability causes 
severe hydronephrosis or renal dysfunction that equates to 
entitlement to a 60 percent disability with symptoms like 
constant albuminuria with edema, decrease in kidney function, 
or hypertension under 38 C.F.R. § 4.115a (2004).  

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.

Hallux Valgus

In a July 1998 rating decision, the RO granted service 
connection for left and right foot hallux valgus and assigned 
a noncompensable (zero percent) rating under Diagnostic Code 
5280, effective from October 2, 1997, for each foot.  The 
veteran formally appealed this determination.  

The veteran contends that a compensable evaluation should be 
assigned for her service-connected disability of hallux 
valgus.  After a review of the evidence, the Board finds that 
the evidence does not support the assignment of a compensable 
rating for her left foot disability.  The evidence does not 
support the assignment of a compensable rating for her right 
foot disability before the surgery performed on February 17, 
2005; however, a compensable rating is warranted after this 
surgery.

The veteran's hallux valgus is currently evaluated as 
noncompensable for each foot under Diagnostic Code 5280.  
Under Diagnostic Code 5820, a single, 10 percent evaluation 
is authorized for severe hallux valgus, if equivalent to 
amputation of the great toe or if operated upon with 
resection of the metatarsal head. 38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (2004).

Turning first to the left foot, the Board notes that the 
veteran has not asserted, nor does the competent medical 
evidence of record show, that she has had surgery for 
resection of the metatarsal head of her left great toe.  The 
record also does not contain clinical findings that the 
veteran's left foot disability from hallux valgus is so 
severe that it is equivalent to amputation of the great toe.  
VA examination reports dated in January 1998 and October 2004 
show the veteran has moderate bunion deformity with pain on 
range of motion but no gait disturbance, functional 
limitation while standing or walking, limitation of motion, 
or abnormal weight bearing.  Therefore, the Board concludes 
that the criteria for a compensable rating for left foot 
hallux valgus have not been met.  See 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5280 (2004).  

The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As for consideration of the effects of the pain, functional 
loss, and fatigability, as described in the records of 
examination and treatment, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for an increased rating for 
the veteran's left foot disability under 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59(2002); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The hallux valgus on the left does not produce gait 
disturbance or functional limitation while standing or 
walking.

As for the right hallux valgus, during the course of the 
appeal, in a March 2005 rating decision, the RO assigned the 
veteran a temporary total disability evaluation effective 
February 17, 2005 based on surgical or other treatment 
necessitating convalescence under 38 C.F.R. § 4.30 (2004), 
and continued the noncompensable (zero percent) disability 
evaluation for the veteran's right foot disability, effective 
from April 1, 2005.  The appeal for a higher rating remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

VA inpatient treatment records show that the veteran 
underwent a right foot bunionectomy in February 2005.  The 
operative report clearly describes the surgery, which 
included resection of "the dorsomedial prominence of the 
metatarsal head."  As resection of the metatarsal head 
supports the assignment of the maximum 10 percent rating 
under Diagnostic Code 5820, the Board concludes that the 10 
percent rating is supported after the February 2005 surgery.

Prior to the February 2005 surgery, however, the record does 
not contain clinical findings that the veteran's right foot 
disability from hallux valgus was so severe that it was 
equivalent to amputation of the great toe.  VA examination 
reports dated in January 1998 and October 2004 show the 
veteran had moderate bunion deformity with pain on range of 
motion but no gait disturbance, functional limitation while 
standing or walking, limitation of motion, or abnormal weight 
bearing.  Therefore, the Board concludes that the criteria 
for a compensable rating for right foot hallux valgus were 
not met.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5280 
(2004).

As for consideration of pain, the Board acknowledges that the 
veteran is competent to report pain.  The record, however, 
does not demonstrate objective, satisfactory evidence of 
painful motion attributable to the veteran's service-
connected right foot disability to the extent that would 
support the assignment of a higher rating, either before or 
after the surgery.  In the October 2004 VA examination 
report, the examiner specifically noted that the veteran did 
not suffer from additional functional loss due to pain or 
additional loss of range of motion after repetitive use.  
Further, it was noted that the veteran had no abnormal 
weightbearing or functional limitation while walking.  
Finally, the examiner indicated that the right and left foot 
hallux valgus disabilities did not affect the veteran's 
occupation.  Likewise, the record does not contain evidence 
of limitation due to pain after the February 2005 surgery 
that would be worse than amputation of the great toe.  After 
considering the effects of the pain and fatigability, as 
described in the records of examination and treatment, the 
Board concludes that the disabling effects of the pain alone 
do not meet or more nearly approximate the criteria for an 
increased rating under 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  As discussed above, a staged rating is appropriate 
for the right foot.  The record, however, does not support 
assigning different percentage ratings during the time period 
in question for the left foot.

Extraschedular Ratings

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2004).  In this 
case, the Schedule is not inadequate.  The Schedule does 
provide for higher ratings for veteran's disabilities, but, 
as discussed above, findings supporting a higher rating have 
not been documented.  In addition, it has not been shown that 
the service-connected lumbar, foot, renal, and headache 
disabilities alone have required frequent periods of 
hospitalization or have produced marked interference with the 
veteran's employment.  None of the competent medical evidence 
of record indicated that the veteran suffered from marked 
interference with employment.  In fact, multiple VA examiners 
indicated in 2004 that the veteran's disabilities did not 
affect her occupation.  Further, the veteran reported that 
she has been unemployed since retirement from service.  For 
these reasons, the assignment of an extraschedular rating for 
any of these disabilities is not warranted.

III.  VCAA 

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C.A. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
38 U.S.C.A. § 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.

In this case, the issues concerning the evaluation of the 
veteran's spine, headache, hallux valgus, and renal 
disabilities were initially raised in a notice of 
disagreement after the assignment of the initial disability 
evaluations.  Thus, VAOPGCPREC 8-2003 holds that the 
38 U.S.C.A. § 5103(a) notice need not be sent; rather, the 
procedures of 38 U.S.C.A. § 7105(d) apply.  Nonetheless, the 
Board notes that the RO sent the veteran a letters in April 
2001 and April 2003 as well as issued a supplemental 
statement of the case (SSOC) dated in March 2005.  In 
addition, the Appeals Management Center (AMC) sent the 
veteran a letter in April 2004.

To the extent that 38 U.S.C.A. § 5103(a) notice requirements 
apply in this case, the Board finds that these notice 
requirements have been fulfilled concerning the veteran's 
claims for entitlement to service connection for stress 
incontinence and for higher evaluations for right foot and 
left foot hallux valgus, migraine headaches, right renal 
calculi, and status post right sacroiliac fusion with 
traumatic arthritis.  With regard to requirement (1), above, 
the RO sent the veteran a VCAA notice letters in April 2001 
and April 2003 and the AMC sent the veteran a letter in April 
2004 which informed her of the evidence necessary to 
establish entitlement to service connection and increased 
evaluations.  With regard to requirements (2) and (3), the 
Board notes that the April 2001, 2003, and 2004 letters also 
notified the veteran of she and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would obtain relevant records from any Federal agency, and 
that it would also make reasonable efforts to help her obtain 
other evidence, but that she was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.  In the April 2001 and April 2003 
letters, the veteran was also informed that VA would assist 
her by providing a medical examination to make a decision on 
her claims.  Finally, with respect to requirement (4), the 
Board notes that in the April 2004 letter, the veteran was 
explicitly asked to provide "any evidence in your possession 
that pertains to your claim".  In addition, the RO issued a 
SSOC in March 2005 that contained the complete text of 
38 C.F.R. § 3.159, from which the Court took the fourth 
element of notification.  Given this correspondence, it seems 
untenable that the veteran would have refrained from 
submitting any other relevant evidence she might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in her possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, it has relied 
on items other than the RO's formal VCAA notice letters to 
the veteran in April 2001 and April 2003.  However, at 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done - irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that April 2001 and April 2003 letters as 
well as the March 2005 SSOC from the RO and the April 2004 
letter from the AMC were sent to the appellant after the RO's 
July 1998 rating decision that is the basis of the veteran's 
appeal.  In this case, the VCAA was enacted after the 
original AOJ adjudication of the claim in 1998.  The Court 
specifically stated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) that an appellant has the right to remand where 
VCAA content-complying notice had not been provided.  
However, the Court recognized that the RO did not err by not 
providing notice of VCAA prior to the RO's decision when, as 
here, the initial AOJ adjudication occurred before the 
enactment of the VCAA.

As discussed above, the content of the notice provided to the 
veteran in the April 2001, April 2003, and April 2004 letters 
by the RO and AMC fully complied with the requirements of 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, in this case, after notice was provided, the 
veteran's claim was readjudicated in a SSOC issued in March 
2005.  For these reasons, to decide the appeal would not be 
prejudicial error to the veteran in this case.      

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to the April 2001, April 2003, and 
April 2004 letters as well as the March 2005 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the March 2005 SSOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate her claims has been 
satisfied by the April 2001, April 2003, and April 2004 
letters as well as the March 2005 SSOC issued by the RO.  The 
Board concludes that any defect in the notice requirements of 
the VCAA that may exist in this instance would not be 
prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The record contains the veteran's 
service medical records.  VA has also obtained multiple VA 
examination reports, VA outpatient treatment records, and 
private treatment records.  The Board concludes that 
sufficient evidence to decide the claims has been obtained 
and that any defect in the development requirements of the 
VCAA that may exist in this instance would not be prejudicial 
to the veteran.

The Board finds that VA has satisfied the duty to assist the 
veteran with regard to this claim.  In the circumstances of 
this case, additional efforts to assist or notify her in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claims herein adjudicated.  Therefore, the veteran 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  

The Board acknowledges that the operation report for the 
February 2005 surgery, upon which it based a higher 
evaluation for the right hallux valgus, was apparently 
received by the RO in April 2005, after the issuance of the 
most recent supplemental statement of the case in March 2005.  
As the Board has used this report to assign the maximum 
schedular evaluation under Diagnostic Code 5280, the Board 
concludes that its consideration of this evidence in the 
first instance is not prejudicial to the veteran.  

In this instance, further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of her claims or her substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2004).  There is no reasonable possibility 
that further assistance to the veteran would substantiate her 
claims.  See 38 C.F.R. § 3.159(d) (2004).




ORDER

Entitlement to service connection for stress incontinence is 
denied.

Entitlement to an initial rating in excess of 10 percent from 
October 2, 1997 to September 25, 2003 and in excess of 20 
percent from September 26, 2003 for status post right 
sacroiliac fusion with traumatic arthritis is denied.

A separate 10 percent rating is granted for residuals of 
right S1 incision postoperative scar, subject to the 
regulations applicable to the payment of VA monetary awards.

Entitlement to a rating in excess of 30 percent for migraine 
headaches is denied.

Entitlement to a 30 percent rating is granted for right renal 
calculus, subject to the regulations applicable to the 
payment of VA monetary awards.

Entitlement to a compensable rating for right hallux valgus 
is denied prior to the February 17, 2005 surgery.  A 10 
percent rating is granted after the February 17, 2005 
surgery, subject to the regulations applicable to the payment 
of VA monetary awards.

Entitlement to a compensable rating for left hallux valgus is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


